 In the Matter of LEBANON STEEL FOUNDRY 1andSTEELWORKERSORGANIZING COMMITTEE, AFFILIATED WITH THE C. I. O.Case No: C-1843.-Decided July 10, 1941Jurisdiction:steel castings manufacturing industry.Unfair Labor PracticesCollective bargaining:majority designation by check-off cards authorizing de-duction of dues froj wages during life of contract to be made by employer andunion-refusal to meet and negotiate:. refusal to grant exclusive recognition;.termination of conferences by employer upon union's filing charge ;employer'spersistent injection into negotiations with union of apparently dormant "inside"organization ; refusal to enter into consent election agreement or otherwise tostate in writing intention to comply,with statutory duty. to bargain.; dilatoryand evasive treatment of union's attempts to bargain.Remedial Orders:employer directed to bargain collectively:Unit Appropriate for Collective Bargaining:' all production and maintenanceemployees, including shipping department and truck drivers, but excludingsupervisory employees, office and clerical employees, and laboratoryassistants.Mr. Jack Davis,for the BoardBecker cf Ehrgood, by Mr. Clarence D. . BeckerandMr. William H.Egli,of Lebanon, Pa., for the respondent.Mr. Harold Fritchman,of Hellertown, Pa., for the Union.Mr. Louis ?Vewmnan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed by Steel Workers Organizing Committee,affiliated with the C. I. 0., herein called the Union, the National LaborRelations Board, herein called the Board, by its Regional Director forthe Fourth Region (Philadelphia, Pennsylvania), issued its complaintdated February 1,, 1941, against Lebanon Steel Foundry, Lebanon,Pennsylvania, herein called the.respondent, alleging that the respond-ent had engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (5) and Section 2'The charge,complaint,and other formal papers inwhich' the respondent's nameappearedincorrectlyas "Lebanon SteelFoundry Company"were amended at the hearing.33 N. L. R. B., No. 58.233 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and of notice of hearingthereon were duly served on the respondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance that all production and maintenance employees, includingthe shipping department and truck drivers, but excluding supervisoryemployees, office and clerical employees, in the Lebanon plant of therespondent constitute an appropriate. bargaining unit ; that, since onor about December 16,'1940, the Union has been the representative forcollective bargaining purposes of the employees in that unit; and thaton or about December 16 and December 21, 1940, January 10, 1941,and at other times, the Union requested the respondent to bargaincollectively with it as the exclusive representative of these employees,and that the respondent refused and still refuses to do so.Thereafter, the respondent duly filed its answer dated. February8, 1941, in which it denied the material allegations of the complaint,except those relating to its business operations.Pursuant to notice, a hearing was held on February 13, 14, 15, and17, 1941, at Lebanon, Pennsylvania, before James C. Paradise, theTrial Examiner duly designated by the Chief Trial Examiner.TheBoard, the respondent and the Union were represented at and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded the parties.At the close of the hearing, a motionby counsel for the Board to amend the complaint to conform with theproof as to names and dates was granted by the Trial Examiner with-out objection.The Trial Examiner reserved decision on motions todismiss the complaint made by. the respondent at the close of theBoard's case and at the close of the hearing, but subsequently deniedthese motions in his Intermediate Report.Also at the close of thehearing, the parties were accorded, but did not avail themselves of,an opportunity to argue orally before the Trial Examiner.Rulingson other motions and on objections to the admission of evidence werealso made by the Trial Examiner during the course of the hearing.The Board has reviewed all the rulings of the Trial Examiner andfinds that no prejudicial error was committed., The rulings are herebyaffirmed.Subsequent to the close of the hearing herein, the respondent pro-posed to the Regional Director in writing that a consent election beconducted by the Board .among the employees of the respondent todetermine their duly, designated representative for collective bargain-ing.purposes.The Regional Director was subsequently informed bythe Union in writing that it would not then consent- to such an election.On March 10, 1941, the respondent filed with the Trial Examiner a LEBANON STEEL FOUNDRY235motion that its written -proposal and the Union's written refusal toagree thereto be made a part of the record. In his-IntermediateReport the Trial Examiner denied the motion, on the ground that "thematter sought to be made part of the record is irrelevant and immaterialto the issues."The ruling is hereby'affirmed.2After the respondent on March 13, 1941, had filed a brief with theTrial Examiner, the latter issued his Intermediate Report dated March24, 1941, copies. of which were duly served on the respondent and theUnion.The Trial Examiner in his Intermediate Report found thatthe respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and (5)and Section 2 (6) and (7) of the Act.He recommended that therespondent cease and desist therefrom, and that it take certain affirma-tive action designed to effectuate the policies of the Act.On May 1and May 19, 1941, respectively, pursuant to extensions of time grantedat.the, respondent's request, the, respondent filed with the Board itsexceptions to the Intermediate Report and a brief in support thereof.Thereafter, pursuant to notice duly served upon the parties, oral.argument was had before the Board at. Washington, D. C., on May 22,1941.The respondent was represented by counsel and participated inthe argument; the Union did not appear.The Board has considered the exceptions and the briefs filed bythe respondent and finds the exceptions to be without merit in sofar as they are inconsistent with the findings of fact, conclusions oflaw and order set forth below.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLebanon Steel Foundry is a Pennsylvania corporation, having itsprincipal office and plant at Lebanon, Pennsylvania. It is engagedin the manufacture, sale, and distribution of stainless, special alloyand carbon steel castings. In the manufacture of these products,it uses steel scrap, ferro alloys, nickel, iron ore, pig iron, sand, clay,oxygen, and fuel oil.During 1940 the respondent used such materialsvalued at approximately $498,000, - and manufactured finished prod-ucts valued at approximately $1,900,000.Approximately 55 per centof the raw materials used by the respondent are obtained from out-side Pennsylvania, a.nd approximately 70 per cent of its finished prod-uctsvareashipped to points outside Pennsylvania..2 SeeMatter of Dela-ware-New Jersey Ferry CompanyandUnitedMarine Division,Local No.333, affiliatedwith the A. F. L. and the I. L.A.; 30 N. L. R. B. 820, at page 26. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDSteelWorkers Organizing, Committee,affiliatedwith the C. I. 0.,isa labororganization which admits to membershippersons em-ployed in the steel industry.'III.. THE UNFAIR LABOR PRACTICESThe refusal to bargain collectivelyA. The appropriate unitThe complaint alleges, and it was stipulated by the parties at thehearing, that all production and maintenance employees in the re-spondent's plant, including the shipping department and truck driv-ers ,3 but excluding supervisory employees, office and clerical employees,constitute an appropriate bargaining unit.Counsel, for the Board contended at the hearing that the em-ployees in the chemical laboratory, of whom there are 8, are notproduction employees and should therefore be excluded from the unit.These employees, who are classified as laboratory assistants, are youngmen most of whom are high school graduates. Their work consistsof analyzing steel, reading the temperature of steel pourings, andkeeping records of their tests under the supervision of the chiefchemist.They work in a separate building apart from the rest of theplant..Although the respondent's plant manager testified that thework of the laboratory assistants requires no special skill, he admittedthat some knowledge of mathematics is a prerequisite and that a 3-month training period is necessary.The analyses of the laboratoryassistants are reported to the melters, to the metallurgical depart-ment and to the heat treating department, so that the steel may beproperly processed after having been cast. It is evident that thelaboratory assistants are not production or maintenance employeeswithin the meaning of the stipulated unit, and they will thereforebe excluded..We find that all production and ,maintenance .employees in the re-spondent's plant, 'including the shipping department and truckdrivers, but excluding supervisory employees, office and clerical em-ployees, and laboratory assistants, at all times material herein con-stituted, and that they now constitute ; ' a unit appropriate for the.purposes of collective bargaining with respect to rates of pay, wages,hours of employment and other conditions of employment, and thatsaid unit insures to 'employees of the. respondent the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuates the policies of the Act.aThese so-called truck drivers are engaged solely in the operation of small hand trucksinside the plant: LEBANON STEEL -FOUNDRY237B. Representation by the Union of a majority in the appropriate unitPay-roll records of the respondent show that on December 16 and.December, '21, 1940, there were 585 employees in the appropriate unit;that on January 10, 1941, there were 608 employees in the appropriateunit; and that on January 24, 1941, there were 623 employees in the.appropriate' unit.4Union activities among the employees of the respondent began in:September 1940, when a group of employees approached a unionorganizer at a nearby steel plant and obtained from him membership.application cards.Each of these cards contained not only an appli--cation for membership but also an, express designation of the Unionas collective bargaining representative of the person signing.A num-ber of these cards had been signed by employees of the respondentwhen Harold E. Fritchman, district representative of, the Union,met with some of the employees in September 1940 at their request.At this meeting the employees present expressed a desire that union-dues be deducted or checked off from their wages.Accordingly,Fritchman instructed them to us "Wage Deduction Authority" 'orcheck-off cards in place of the membership-application cards in solicit-ing union members.Those who had previously signed membership ap-plication cards were given check-off cards to sign, and thereafter'only the check-off cards were used in soliciting union members.The, check-off cards were of two types which were used inter-changeably and were in the following form:WAGE DEDUCTION AUTHORITYNo---------Dated------------To the Paymaster ofI hereby authorize you to deduct, from my wages one dollar($1.00) per calendar month, beginning with the month of-------_,19-- provided I have worked a. total of five (5) days or moreduring the calendar month.This payment to be sent to.. the Secretary-Treasurer of theS.W. 0. C., David J. McDonald, 1500 Commonwealth' Building,Pittsburgh, Pa.This authority to be'effective during the life of the agreement.This authority will automatically be cancelled if, as-and whenthe labor,and working agreement between your Company andthe S. W. 0. C. terminates.----------------------------------------(Signature)(Address)4 These totals include 3 employees not listed on the pay rolls, one of whom had beencalled to military service and 2 of whom were on sick leave. The parties agree that these8 employees should be included in the unit. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDWAGEDEDUCTION'AUTHORITYNo. --------Dated ------------To the paymaster ofI hereby authorize you to deduct from my wages union duesamounting to one dollar ($1.00) per calendar month, provided Ihave worked a total of five (5) or more days during the calendarmonth; and my initiation, fee (amount specified below) whichshall be deducted within one month from the date you receive thiscard from the Financial Secretary of the local union.Money so deducted to be sent to David- J. McDonald, Secretary-Treasurer of the S. W. 0. C., 1500 Commonwealth Building,Pittsburgh, Pennsylvania.This authority shall only be effective during a collective bar-gaining agreement between the 'S. W. 0. C. and your Companythat includes the check-off'system.Initiation fee, $------------------------------------------------(Signature)(Address)Fritchman testified that the check-off cards have been used through=out his district to signify union membership, as well as authority 'tocheck off union dues; that the Union customarily organizes plants inthis area by having employees sign such cards; and that employerswhose plants were thus organized have accepted the, check-off cardsas proof of the desire of the employees that the Union represent them.This testimony is uncontradicted and is credited by us, as it was bythe Trial Examiner.The respondent in its briefs 'contends that the check=off cards are"effective only during the life of an agreement which never came intobeing," and are therefore "wholly without probative value as to themembership of the signatories thereto in 'the union, and particularlywithout probative value of the delegation of authority to the unionby the signatories thereto to represent them as sole bargaining agent."The Act requires no special words or formula for designation of arepresentative for collective bargaining purposes.Thus, it has beenheld that the signing of membership applications 5,-or registrationcards 1 is sufficient, although the signers had not paid dues or initiationN. L. R. B. v. Louisville RefiningCo.; 102 F. (2d) 678, 680(C. C. A. 6),cert. denied308 U. S.568;N.L. R. B. v. Somerset Shoe Co.,111 F.(2d) 681(C. C. A. 1).6Matter of Elbe File and Binder Company,Inc.andBookbinders,Manifold and PamphletDivision,Local Union No. 119, International Brotherhood of Bookbinders,2N. L. Ti. B.906, 910. LEBANONSTEELFOUNDRY239fees or been admitted to membership.'We believe that an employeewho authorizes his employer to deduct union dues from his wagesduring the life of a contract to be made by the employer and the unionthereby evidences a present desire to become and be a member of thatunion", although actual deduction of dues is postponed until the contractismade. In any event, an employee who signs such a check-off cardthereby clearly evinces a desire,to have the union in whose favor thecheck-off is authorized negotiate a contract with his employer as hiscollective bargaining representative.This seems to us the reasonableintendment of the check-off cards, and no evidence was . adduced oroffered in the present proceeding to show that the respondent's em-ployees understood otherwise.On the contrary, there is uncontrovertedtestimony that the check-off, cards were used in lieu of membership-application cards in the campaign for union members.We believeand find that those employees of the respondent-who signed check-offcards thereby designated the Union as their representative for thepurposes of collective bargaining.The Union placed in evidence a total of 358 check-off cards.Therespondent checked these cards against the authentic signatures ofits employees- and made other-checks with, respect to some of the cards.Thereafter, counsel for the respondent: admitted that in no instance"did we find any lack of authenticity so far as the signature was con-cerned."Of the 358 cards, 337 bear dates earlier than January 14,1941.It was stipulated at the hearing that the names of the signersof these 337 cards appear on the respondent's pay rolls for the periodfrom December 16, 1940, to January 24, 1941.Of the additional 21cards, the authenticity of which.is not disputed but which were segre-gated because of their dates or other reasons, those of Carlin Bell,dated November 14, 1940, Charles Brandt, dated January 14, 1941,John A. McKinney, dated January 17, 1941, and Milton Blogovich,dated January 21, 1941, should be included.Thus, the total numberof valid check-off cards placed in evidence by the'Union and datedJanuary 21, 1941, or earlier is 341.Fritchman testified that he counted the union check-off cards onDecember 15, 1940, and on January 10, 1941, and that as of thosedates they totalled 335 and 342 respectively.He also testified that inthe course of his official duties he met with employees of the respondentat frequent intervals, starting in September 1940, and collected such'Matter of National Motor Bearing CompanyandInternational Union, United Auto-mobileWorkersof America, Local No.76, 5 N. L. B. B. 409,427-8, mod. and enf'd,N. L. R. B.v.NationalMotor Bearing Co.,105 F. (2d) 652 (C. C. A. 9) ;Matter ofCliffordM.'DeKagandInternational Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers of America, Local Union No. 649, 2N. L. R. B. 231, 237. .240DECISIONSOF NATIONALLABOR RELATIONS BOARDcards as had been signed ; that he took' the cards to' the district officeof the Union, where he instructed Charles Medrick, the union secretary,to make alphabetical lists of the names on the cards and then to filethe lists and the cards ; and that such alphabetical lists were made-periodically and were kept up to date as additional cards were received.and filed.Fritchman identified the lists which he said had been pre-pared by Medrick pursuant to his instructions.He testified that thefirst list was prepared either late iu October or early iii November1940,.that the second list was prepared not later than the second weekin December, and that the last list was prepared by January 27, 1941.He also testified that all the names on each list other than the firstwere taken from the check-off cards which he brought to the unionoffice.It was stipulated at the hearing that, if Medrick were called.as a witness, he would testify that he prepared the lists above men-tioned at the, times testified by Fritchman and from the membership,cards brought to the office by Fritchman from-time to time.We findthat, the membership lists were prepared at the times and in themanner testified by Fritchman.Examination of these membership lists shows that two copies ofthe December list, which was prepared in triplicate, are identical, andthat.each of them contains 318 names.The third copy of the Decemberlist contains 333 names.All but four of the names on each of the threecopies of the December list appear on check-off cards included in thetotal of 341 mentioned above and dated on or before January 21, 1941.We find, therefore, that the Union on December' 16, 1940, had beendesignated collective bargaining representative for a minimum of314 employees out of 585 employees in the unit which we have foundis appropriate.The January membership list contains 348 names,and includes all but 8 of the names appearing on the 341 check-offcards mentioned above.Of the 333 cards which therefore bear namesappearing on the January membership list, 328 are dated earlier thanJanuary, 10.We find, therefore, that the Union had by January 10,1941, increased the number of employees of -the respondent whom itwas authorized to represent for collective bargaining purposes to 328out of a total of 608 in the appropriate unit.In its brief's the respondent attacks the accuracy and reliability ofthe membership lists, points to alleged, discrepancies between the listsand the check-off cards, and asks why certain names' on the check-offcards do not appear on the lists.All the names in question werechecked by the respondent against its pay rolls and other records, andit is conceded that there is no evidence of any lack of authenticity inthe signatures and that each of the names appears on the respondent's.pay rolls.Examination ofthe cards, the lists, and the pay rolls showsthat all but one of the discrepancies cited by the.respondent-in its briefs LEBANON'STEEL FOUNDRY241resulted from ob^,ious errors in transcribing illegible si gnatures.8 Therespondent's contention that the membership lists are inaccurate andunreliable is unfounded.We find that on December 16, 1940, and at all material times there-after, the Union was the duly designated representative of a ma-jority of the employees in the appropriate unit, and that, pursuant toSection 9 (a) of the Act, it was and is the exclusive representative ofing with respect to rates of, pay, wages, hours of employment, andother conditions of employment.C. The refusal to bargain1.The negotiationsOn December 15, 1940, the Union designated a negotiating commit-tee and instructed. it to submit: a contract to the respondent the follow-ing day and to arrange a date for the beginning of negotiations.OilDecember 16, Henry D. Phillips, the respondent's plant manager, wasinformed by the personnel director, Gamber, that Leo Moyer, an em-ployee of the respondent, wished to meet with him.Moyer was a mem-ber of the negotiating committee designated by the Union, but Phil-lips testified that Moyer was chairman of a group of employee repre-sentatives ° and that Phillips therefore assumed that the requestedmeeting was to be with that group.He agreed to meet with Moyer at3:30 p. in. that day, and at the appointed time Moyer and two otherunion members appeared and submitted the proposed contract.Moyertold Phillips that he represented the Union and a majority of the em-ployees and that he had been designated to submit the contract and to$I.The card of "Earl Barr"was listed as Earl Darx.2.The cardof "Jacob W.Burch"is listed as Jacob Bruder,and is probably the em-ployee listed on the pay rolls as Jacob Busch.3.The card of "JosephCrnovich"was misread by. the respondent.It is Joseph Arnovichand is so listed.4.The card of "David Fuester"is listed as such, and should probably'be David Fire-stone.5.Thecard of"Donald Kirkwood-is listed as Don Kirkwood.6.The cardof "John C.Mason"is not listed.This is the sole omission.7.Thecard of "Raymond R. Millie"was misread by the respondent.The surname isMiller,and the nameof RayMiller is listed.8."C.W. Putt" islisted asC.W. Dutt.9."Roy S.Sheetz"is listed as Roy Sheetz.10. "Levi F.Spotts"is listedas Levi Spott.11. "CliffordSholly"is listed as Clifford S. Holly.12. "J. 13. Uhler"is listed as J. Huhler.13. "George M. Vrogovich"isapparently listed as George Pisgovice,and examinationof his signature indicates the likelihood of such an error.The respondent also asks why the name of James Gutikunst on the October list is notfound on the later ones.The December and January lists mention James Gulkert, whichiswhat Gutikunst's signature looks like.9Th - is group of employee representatives were part of an unaffiliated labor organiza-tion in the respondent's plant which is described more fully below.' 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDarrange adate for the beginning of negotiations.Phillips replied, ac-cording to his own testimony, "Well, we will meet with anybody whoclaims to represent any of our employees, and if, he has a sinceregrievance, we will discuss it with him at any time."He then stated,after having glanced over the agreement "not too casually," that it wasa mighty important thing to the respondent, that he would study it,and that he would advise the Union as promptly as possible as to whena meeting could be held.He added, however, that it might be a coupleof days, a week, or a month before a date could be-set.The next day Moyer reported the result of this conference to Fritch-man, who was not satisfied with Phillips' disposition of the matter andtherefore communicated with T. S. Quinn, the respondent's treasurerand Phillips' superior.Fritchman then met with Quinn on December18 and they agreed upon a meeting for discussion of the contract onDecember 21.The union negotiating committee, Fritchman, and Tony Lynch, an-other district representative of the Union, met on December 21 withPhillips, Gamber, and Frank Stanley, the general superintendent ofthe respondent's plant.Fritchman testified that at this meeting hestated. to the respondent's representatives that the Union representeda majority of the employees and that he was ready to present proofof that if the respondent doubted it, but that the respondent raised noquestionon this score.Fritchman also testified that he had the unioncheck-offcards inhis automobile outside the building when he madethis offer.Although the memorandum of this meeting made by Phil-lips 10 does not mention Fritchman's offer,Phillips did not deny thatitwas made, and we find, as did the Trial Examiner, that.Fritchman'stestimony accuratelystateswhat happened.-Phillips' memorandum of this meeting does. state that he told theunion representatives that the proposed contract "left much to be de-sired from the standpoint of Management, and much to be discussed.from the. standpoint of employee representation."At the hearing,Phillips first testified that he was uncertain as to the meaning of thewords -"much to be discussed from the standpoint of employee repre-sentation." but later testified that these words meant that he told.theunion representatives there was a question in his mind as to who rep-10Phillips made memoranda of his various meetings and conversations with union repre-sentatives.These memoranda were admitted in evidence with the understanding thatthe respondent would be free to adduce testimony correcting,explaining, or amplifyingthem.11Phillips also made a memorandum of the next meeting between the respondent's andtheUnion'srepresentatives,which was held on January 10, 1941,and at which it isadmitted that the union check-off cards were offered to the respondent'srepresentativesfor inspection.This is not mentioned,however, in Phillips'memorandum, and he ex-plained at the hearing that the omission was the result of an oversight.It is possiblethat a similar oversight accounts for the omission in Phillips'memorandum of the meetingof December 21,of any reference to the Union's offer of its cards during that meeting. LEBANON STEEL FOUNDRY,243resented the employees.In view of Phillips' vacillating testimony'onthe point and of the evidence with respect to Phillips' attitude towardthe- Union during the entire'course of negotiations, we find, as did theTrial Examiner, that no question as to the representation of the re-spondent's employees was raised by Phillips at the meeting of De-cember 21. Phillips, however, according to both Fritchman's testimonyand Phillips' memorandum of the meeting, did tell the union repre-sentatives at the meeting of December 21 that the respondent had beendealing with another group as sole bargaining agent.Despite their expressed unreadiness to discuss the agreement,12 therespondent's representatives agreed to listen to Fritchman read itsection by section and to comment on it.When Fritchman reachedSection 2, dealing with recognition. of the Union as exclusive bargain-ing- agent,. Phillips stated, according to his own memorandum of themeeting, ``. . . this, of course, is a subject which we are in no posi-tion to discuss and have no comments to make other than that we Willrecognize and deal with anyone who claims to represent any of ouremployee.,, but that we have been.dealing with an Independent Groupas sole collective bargaining agency."Phillips' memorandum. furthershows that, later in the meeting, he reiterated the respondent's policy"of willingness to meet with any. employee-or anyone claiming to rep-resent any employee or employees at any reasonable time to discusssuch matters as concerned the employee."After the contract 'had been read, Fritchman asked when anothermeeting could be held and stated that the Union desired to expeditecompletion of the negotiations.Phillips replied that, although therespondent would meet with the Union as frequently as was rea-sonably possible, the pressure of business, combined with the addi-tionaldemands on the time of the respondent's representativesresulting from the year's end and the holiday season, made it difficultto hold another meeting until after the first of the year. It was agreedthat Fritchman should telephone Phillips on December 23 to arrangea date for the next meeting.The evidence indicates that, althoughthe Union, expressed a desire to expedite the negotiations, its repre-sentatives did not strenuously oppose Phillips' proposal that the nextmeeting be held after the first of the -year.On December 23 Fritchman called on Phillips to discuss the datefor the next meeting.Phillips said that the respondent was very busyand that a definite date could not be set, and told Fritchman to com-'municate with him again on January 6, 1941, for the purpose ofsetting a date.Fritchman protested, but Phillips insisted that noearlier date could be set.12As Phillips testified at the hearing,the respondent"saw no need of....a discussionon such an agreement."450122-'42-v-oI. 33- -17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 6, 1941, Fritchman again called on Phillips and wastold that a meeting could be held on January 10. Fritchman askedfor an earlier date, telling Phillips that some of the employees feltthe respondent was "stalling" and that they were becoming restive.Phillips insisted that no earlier date was possible, and Fritchmanreluctantly acquiesced.-On January 10 the representatives of the Union and the respondentmet for the second time to discuss the contract.Fritchman testifiedwithout contradiction, and we find, that George Medrick, one' of theunion' representatives present' at the meeting, placed the union check-off cards on the table and invited the respondent to examine andcount the cards and look at the signatures if there was any doubt ofthe-Union's majority; but that the respondent neither questioned themajority status of the Union nor examined the cards.Although hismemorandum of this meeting contains no reference to this incident,Phillips testified that Medrick exhibited the' cards during the courseof the meeting, stated that they numbered 473,13 asked if the respondentwished to see them, and invited the respondent to check them. Phillipsadmitted 'that the respondent's representatives indicated no desireeither to see or to check the cards.-Phillips claimed at the hearing that he treated with apparent indif-ference the presentation of the Union's cards at the meeting, of January10 because he intended to recognize and deal with the Union and theindependent group as the representatives of their respective membersuntil the definite status of each was established.The Trial Examinerhas found, and we agree, that Phillips in fact had no such intention,but intended at most to permit the Union to present grievances foritsmembers, reserving sole collective bargaining rights to the inde-pendent group. If it is assumed that Phillips' testimony. concerninghis intent was truthful,- it can only be said that he failed to' statehis intention to the union representatives on January 10.Moreover,on that:.occasion, as on December 21, Phillips raised no question as tothe majority status of the Union and gave no indication that he enter=tained doubts on that score.He refused even to discuss the questionof; exclusive recognition when it was raised at both meetings, and,.whatever his intention may-lave been, he neglected to express it.Whether his intention was that to which he testified or that which we.have found. above, it is plain that he had no ' intention of grantingexclusive. recognition to the Union.The manner.in which Phillips' on January 10 equivocated on thequestion of exclusive recognition is illustrated by the following excerptfrom his memorandum of the meeting, stating what happened after18Fritchman explained at the hearing that Medrick probably arrived at the figure of 473by including in his count cards which had been signed by employees of the respondent dur-ing an organizing campaign conducted by the Union'in 1987. LEBANON STEEL FOUNDRY245the respondent's representatives had raised questions as to the variousprovisions of the proposed contract:Mr. Fritchman at this point asked whether he could take it forgranted, in view of the fact that we dealt first with Section 3, thatSections 1 and 2'.4 were agreeable to Management.The writer'sreply was that this was not intended.The discussion ,of thesesections being purposely delayed until such time as more informa-tion was obtained on the sections dealing with Wages, Hours ofWork, Vacations, and Check-off. 'These things concern us mostfrom the standpoint of economy and speed of production and thatitwas intended that further discussion would take 'place on- thefirst two sections.It is evident that Phillips gave the impression that exclusive recog-nition might be granted to the Union after the respondent had satis-fied itself with respect to the other provisions of the contract.Theentire record shows, however, that Phillips at no time intended togrant to the Union the exclusive recognition to which it was entitledunder the Act.Although Phillips' memorandum states that theabove quoted comments satisfied Fritchman, the latter testified,. andwe find, that he and Medrick asked for a definite answer on the sectiondealing with exclusive recognition and accused the respondent of"stalling."That the union representatives -proceeded to.discuss othercontract provisions despite the position taken by Phillips on exclusiverecognition indicates only that they did not desire to break off negotia-tions so long as they thought agreement. possible..The respondent's representatives at the meeting_ of January 10raised questions as to a number of provisions in the proposed contractother than that dealing with exclusive recognition, and discussed themwith the union representatives, but made no definite proposals- andcommitted the respondent to nothing. , After approximately 2 hoursof discussion,Medrick accused the respondent's. representatives ofwasting time and attempted to impress them with the need for. ex=pediting the negotiations.Phillips replied that the respondent wasmoving as fast as possible and that. as a result of the meeting "Man-agement had secured It lot of additional information which would beused for further consideration of the proposed agreement." - Theparties then discussed a date for the next meeting.Phillips statedthat -no-definite date could be 'set but that Fritchman should telephonehim on January 13, when a date would be fixed.. The union repre-sentatives protested against delay and warned that their members werebecoming impatient at the respondent's failure to agree to anything or14 Section 1 defined the employees covered by the proposed contract.Section 2 pro-vided,among other things, for recognition of the'Union as the sole collective bargainingagency for the respondent's employees. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDto make any definite proposals.They offered to meet with the respond-ent's representatives at night or on Saturdays or at any other timeconvenient to the respondent, so long as the meetings were held atfrequent intervals.Phillips insisted that he could not set a datebecause of the pressure of work, and that lie could not meet with theunion representatives at night after having worked all day at theplant.The union representatives replied that the respondent'satti-tude might lead to serious difficulties among the employees and thatthey might "take other action" to compel the respondent to bargain.Medrick stated that if the respondent were not more cooperative hemight have to appeal for "outside help", and that unless a definiteanswer weregiven in the near future he would feel obliged. to appealto the Board and to notify the Defense Commission that the respondentrefused to cooperate and bargain collectively, "thus interfering withthe National. Defense Program."However, Phillips insisted that theunion representatives telephone him on January 13 to fix a date forthe next conference, and so the matter rested.On January 13 Fritchman called on Phillips and was told that theearliest possible date for the next meeting, "due to a heavy schedulefor Mr. Quinn and other representatives of Management in the coming2 weeks," was January 24. Fritchman protested, pointing out that at aunion meeting held on the previous day a resolution had been adoptedcallingfor "further action" if an agreement with the respondent werenot reached by February 1. Fritchman also stated that other. com-panies with which he had negotiated met with the union representativesseveral times weekly and in the evenings, but Phillips replied that heshould not be expected to meet with the Union after having spent afull day at the plant.Later the same day, Medrick telephoned Phillipsand attempted to, persuade him to set an earlier date.Medrick again'told Phillips that he might have to call in a government official in orderto expedite the negotiations, and that he. might have to broadcast thefact that the respondent was interfering with the Defense Program.by ref ising. to bargain with the union.Phillips' memorandum of histalks with Fritchman and Medrick on January 13 states in part :As had been stated earlier in the day to Mr. Fritchman, it wasexplained.toMr. Medrick that there must be a clear distinctionmadebetween the handling of grievances and the negotiationsfor a contract and that it was the dispositionof management todealwith the S. W. O. C. in the handling of any grievances whichcamefrom such members who so designated them as their agents,and this the management was quite willing to do and could gettogether with the interested parties on a comparatively short.notice, but that any negotiations for a contract, involving as itdoes an increasein wages, the possible curtailment of hours of LEBANON STEEL -FOUNDRY247work and other special considerations, required lengthy aud, de-liberate attention by management.In the nwantin e we intendedto recognize and deal with the Independent Group as sole collec-tive bargaining agent until the definite. status of each. group: wasestablished.(Italics supplied)Phillips admitted at the hearing that he told Medrick on January 13that he intended to recognize and deal with the. so-called independentgroup as sole collective bargaining agent "until the definite status ofeach group was established," but testified further that he used theterm "sole collective bargaining agent" without proper knowledge ofits implications.15He later testified, however, that he had been dealingwith the so-called independent group, as the exclusive representativeof all the employees and had that in mind in writing thememoranda.of his meetings with the Union.He then denied having in fact usedthe term "sole collective bargaining 'agent" in talkingto the unionrepresentatives, and stated that the appearance of this expression inhis memoranda of the conversations of December 21 and January 10and 13 was erroneous. . Phillips' testimony as to his relationship withthe so-called independent, group and as to his statementsconcerningthat relationship made to theunionrepresentatives during thenegotia-tions was vacillating, contradictory, and unconvincing.We find, asdid the Trial Examiner, that the statements as to the so-called inde-pendent group which appear in Phillips' memoranda of his conversa-tions with the union representatives were made by him substantiallyas they appear in his memoranda.At the conclusion of the telephone conversation on January 13;Phillips said that he intended to reviewagainthe question of a datefor the nextmeeting, andtoldMedrick to telephone him again thefollowing day.On January 14, Medrick again spoke to Phillips andwas informed that no date earlier than January 24 could be set.Med-rick, replied that this did not meet with his approval and.that it wasbecoming necessary for him to seek the help of the Board-to settle thematter sooner.Later thesameday, the Union filed a charge withthe Board'sRegional.Office, and a Field Examiner of the Board tele-phoned Phillips and told him that the charge had been filed and thathe wanted to hear the respondent's side of the story.Phillips immedi-ately stated that the respondent's representatives were entirely at theBoard's. disposal and that a meeting could be had. at any time that was15The respondentcontendsin itsbriefs thatit requires no "stretch of the imagination"to infer thatPhillips was not entirely clear in his own mind as to the respondent's rightsand duties"under the circumstances."The record leaves little doubt that Phillips andthe respondent were fully aware of their obligations under the Act.The record showsthat the respondent's officers were receivinglegal adviceduring the' period of the negotia-tions with the Union. 248DECISIONSOF .NATIONAL LABOR:,RELATIONS BOARDconvenient.to the Board's representatives. Accordingly, a meeting wasarranged.for January 20.18On January 20, the Board's- Field Examiner and Fritchman metwith Phillips and Stanley. 'The Examiner asked Phillips whetheror not the respondent was engaged in any collective bargaining.Phil-lips replied, as his memorandum indicates, "in the affirmative", andwith the Association of Independent Lebanon Steel Foundry Work-ers ..."The Examiner then asked Phillips why_he had met withthe Union, and Phillips replied,, again according to his memorandumof the meeting, by restating "the Company policy of meeting with anysincere person or group claiming to represent any. of our employees."It was then suggested by the Examiner that the matter could perhapsbe disposed. of through a consent election.The respondent's attorneyjoined the meeting and the question of a consent election was discussed.The respondent's representatives indicated that it would agree to aconsent election in which the names of both the Union and the so-calledindependent group appeared on the ballot.As to this, Fritchmanstated that he could not consent without taking'the matter up with theUnion.The Examiner then asked whether the respondent would bewilling to sign the usual form of consent election agreement, whichprovides that the respondent will grant exclusive recognition to theUnion if it' is. certified as a result of the election, that the respondentwill:bargain in good faith, and that it will reduce to writing any agree-ment arrived at as the result of such bargaining.Phillips testified atthe hearing that his reply to the Examiner's question on January 20was that the.acts set forth in the usual form of consent election agree-ment are required by law and .that the respondent would obey the law.However, Phillips' notes of the meeting specifically state : "Neitherthe writer nor Senator Becker [the respondent's attorney] were in aposition to give Mr. House, [the Field Examiner]. our answer on this,stating, however, that when he" next came to Lebanon on Thursday,January 23rd, as he had announced he would, that we would be in aposition to give him a definite reply as to whether or' not we wouldsign such a paper." In view,of this and of subsequent events, we find,as did the Trial Examiner, that.Phillips did not at the conference ofJanuary 20 state that the respondent would obey the law.Before the conference. ended, the Examiner suggested that negotia-tions continue pending the holding of an election, so that no timewould be lost in consummatingan agreementin the event that theUnion won the election.The respondent rejected this proposal..'eThe expressed willingness and ability of the respondent to conferwith theBoard'srepresentative at his convenience contrasts with its refusal to meet with the Union before'January 24. LEBANON STEEL FOUNDRY249On,January 23, Phillips,on the advice of counsel, communicatedwith Fritchman and advised him that since the Board had intervenedin the case there would be no point in further negotiations.Accord-ingly, he canceled the conferencewhichthe respondent had previouslysaid would be held on January 24.On the same day, January 23, the Field Examiner.conferred withrepresentatives of the so-called independent group, and was told bythem that they had no desire to participate in any election that washeld.The respondent was advised of this fact.However, the respondent had not yet clearly stated whether it would accord exclusiverecognition to the Union if it won an election,would bargain in goodfaith with the Union, and would reduce to writing any agreementreached.This was apparently the only obstacle remaining in the wayof an election at this point.On January 25, the Board's representa-tive wrote a letter to the respondent's attorney which read, in part,as follows :In accordance with our telephone conversation of Thursday even-ing, I am writing to ask for a clear statement of the LebanonSteel,Foundry Company'sposition on the following question;If the Steel Workers Organizing Committee represents a ma--'jority of the employees in an appropriate unit at the LebanonSteel Foundry,will the company recognize the Steel WorkersOrganizing,Committee as the sole and exclusive bargainingagent, and bargain. with it in good faith, reducing'to writingany agreement which might be arrived at as the result of suchcollective bargaining?To this the respondent's attorney replied, on January 29,as follows:Answering your letter of the 25th instant in this:matter westate the position of the Lebanon Steel Foundry, as follows :First.Section 8 of the Wagner Act provides that it shall bean unfair labor practice for an employer(5) to refuse to bar-gain collectively with the representatives of his employees, andSection 9 provides that(a) representatives designated or. se-lected for the purpose of collective bargaining by the majorityof the employees in a unit appropriate for such purposes shallbe the exclusive representatives of all the employees in such unitfor the purposes of collective bargaining.The Supreme Court of the United States has recently decidedthat an employer may be required to reduce to writing anyagreement arrived at as the result of collective bargaining.Under the circumstances we have advised our client and theytake the position upon our recommendation that a request to 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDput into writing that which the law already requires them to dois unreasonable_and capricious and our client's answer to yourfirst inquiry is in the negative.It is to be noted that the Field Examiner was merely asking whetherthe respondent would engage in certain conduct if the Union repre-rented a majority of its employees, and that the conduct as to whichinquiry was thus made is part of the obligation imposed on employersby the Act. In view of the circumstances under which the respond-ent'sreply was made and of all the events which had preceded it,particularly the respondent's prior refusal to grant exclusive recog-nition to the Union as. required under the Act, we find, as did theTrial Examiner, that the respondent's refusal to commit itself on thispoint in the letter of January 29 establishes its determination to makeno declaration indicating its willingness in fact to comply withthe law.2.The so-called independent groupThe evidence as to the so-called independent group is vague. Itappears only that there is some sort of employee representation planin the respondent'splant and that the respondent has dealt withrepresentatives designated under the plan with respect to wages,hours, and working conditions.Leo Moyer,who has been in the re-spondent's employ for 13 years and ,was one of the plan representa-tives elected in- September or October 1940, testified without contradic-tion, and we find, that he had never seen any bylaws or constitutionfor the so-called independent group and had never heard it referredto by name until the alleged bylaws of the Association of Independ-ent Lebanon Steel Foundry Workers were displayed to him at the con-ference of January 20,1941; that the plan had no membershp,:require-ments ; and that it collected no dues.Phillips testified that, althoughhe had been dealing with representatives under the plan since ap-proximately February 1, 1940, he never saw its bylaws until one of therepresentatives showed him the alleged bylaws of the Associationof Independent Lebanon SteelFoundry,Workerson January 20:Whether the so-called independent group is identical with the Associa-tion and in fact has any constitution or bylaws does not appear fromthe record.The respondent,although invited to do so by the TrialExaminer, declinedto adduceproof thatthe allegedbylaws of theAssociation are'the bylaws of the so-called,independent group.Phillips testified, and we find,that no record was kept of hismeetings with the representatives,that the representatives have neverhad either an oral or-a written contract with the respondent, thatthey have never requested exclusive bargaining rights, and that therespondent has never expressly accorded them such rights.Phillips LEBANON STEEL FOUNDRY251'further testified that lie had been informed that, in the last electionof representatives held in September or October 1940, 275 employeeshad participated, which was "very close to half" of the employees'thenon the pay roll. In November 1940, after the Union had started itsorganizing campaign; Phillips called the employee representatives tohis office in order, as he himself testified :To' acquaint the men that they were charged with the responsi-bility of bringing to our. attention such grievances, as arosewithin the plant, and that we had heard that such grievanceswere being neglected, and that we were engaged in a programof national defense work, and we did not care to have-any inter-ruption with our production.Therefore, we wanted to remindthem of their duties in this respect.This is a significant commentary on the lack of interest of the ,re-spondent's employees in the so-called independent group and on therespondent's cognizance of the failure of the so-called representa-tives to represent and speak for the respondent's employees.Phillips was, informed. by Fritchman on December 21, and it isnot disputed., that six :of, the nine representatives chosen at the lastelection were union men.There' is no evidence that the so-called. independent group at anytime disputed the. Union's claim of majority -representation, claimedmajority representation for itself, or was in fact designated as theirbargaining agent by a majority of the, employees..: Nor is there anyevidence that the respondent had reason to believe that the so-calledindependent group had been so designated by the employees. Therequest that the name of the.so-called independent group appear on theballot in any consent election that was held was made not by it-but by,the respondent. -When some of. the employee representatives wereasked by the Board's Field Examiner on January 23 whether. theydesired to appear on the ballot in an election, they disclaimed alldesire to do so...3.Conclusions as to the refusal'to bargainStarting in the fall of 1940, there' was a considerable increase inthe number of employee grievances in the respondent's plant.Whetherthis was due to the wage incentive plan which was then put into effect,or to the pressure of work under the defense program in which therespondent was engaged, or to other causes, is.of no great importance.When Phillips summoned the employee representatives to his officein November 1940, he implicitly recognized the special need for effectiveemployee representation under then existing conditions and the impor-tance of such representation to continuity of production ' under the 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent's defense contracts.But employee representation is mean-ingless unless the duly designated collective bargaining representativeof the employees is recognized as such by the employer, and refusal togrant such recognition is a major cause of the "industrial strife andunrest" which the Act is designed to remove.Nevertheless, Phillipsand the other representatives of the respondent failed and refused togrant exclusive recognition to the Union, although they knew that 6of the 9 representatives of the so-called independent group had goneover to the Union, and although they raised no question during thenegotiations as to the appropriate unit or as to the Union's representa-tion of a majority in that unit.This failure and refusal to grant ex-clusive recognition to the Union constituted an outright refusal tobargain collectively within the meaning of the Act.17As we havesaid before, Sections 8 (5) and 9 (a) of the Act "provide that theemployer shall bargain with the agency selected by a majority of theemployees, as exclusive representative of all the employees in theunit." 18In the absence of such recognition of the Union, the respondent'sdiscussions with the Union's representatives of the provisions of theproposed contract did not constitute collective bargaining.Eventhose discussions, however, were abruptly brought to a halt by the re-spondent on January 23, 1941, on the stated ground that a complainthad been filed by the Union with the Board and the Board had inter-vened in the case.We think it evident that the pendency of a proceed-ing before the Board does not in any way suspend the operation of theAct or relieve the respondent of any of its duties thereunder'9Bythus abruptly terminating the negotiations on January 23, the respond-ent simply refused to discharge its duty under the Act to bargaincollectively.The respondent's failure to grant exclusive recognition to the Unionand its unilateral decision to discontinue the negotiations constituteoutright refusals to bargain collectively.They are also clear evidenceof a lack on the respondent's part of the good faith without which gen-uine collective bargaining is impossible.An employer who does notquestion or investigate a union's claim of majority representation in anappropriate unit, but at the same time fails to extend exclusive rec-"MatterofHobbs,Wall and Company,a corporationandLumber c• Sawmill WorkersLocal Union No. 61, International Woodworkers of America,30 N. L.It.B. 1027.Cf.Matter ofH. F. Wilcox Oiland Gas Company;Wilcox RefiningDivision and/or W. M.FraserandOilWorkers International Union, Local 257,28 N. L.It.B. 79.18 SeeMatter of Hartsell Mills CompanyandTextileWorkers' Organizing Committee,1S N. L. R. B. 268, at p. 277,mod. and enf'd,Hartsell Mills Companyv.N. L. R. B.,111F. (2d) 291 (C. C. A. 4).11 SeeMatter of Sheba Ann Frocks, Inc.andInternational Ladies' Garment Workers'Union of America,Locals 121 and 204,5 N.L. It. B. 12, 16.Cf.Matter of Hartsell MillsCompanyandTextileWorkers'Organizing Committee,18 N. L. R. B. 268, 279-80, mod.and enf'd,Hartsell Mills Companyv.N. L. If. B.,111 F.(2d) 291(C. C. A. 4). LEBANON STEEL FOUNDRY253ognition to that union, does not display the willingness to negotiate onan equal basis which is a primary part of bona fide bargaining. Sim-ilarly, an employer who has entered into negotiations with an openmind and with a desire to arrive at an agreement does not, when he ischarged with having already engaged in conduct constituting a refusalto bargain collectively, summarily sever all relations with the union andthereby make agreement impossible.We are convinced by the re-spondent's refusal to grant recognition and by its cessation of negotia-tions, even if there were nothing else, that the respondent did not enterupon or participate in the negotiations from December 16, 1940, toJanuary 23, 1941, with the honest and sincere purpose of reaching anagreement if possible:The record, however, contains ample additional evidence of the re-spondent's lack of good faith in its negotiations with the Union.Al-though the so-called independent group had made no showing of mem-bership and had neither requested recognition nor attempted to ne-gotiate a contract, the respondent persistently injected the name of theindependent group into the negotiations with the Union, first by insist-ing that it would recognize the independent group as the sole bargain-ing agent until the question of representation was settled, and secondby requesting that the name of the independent group be placed on theballot along with that of the Union in any election conducted by theBoard.When representatives of the independent group indicated tothe Board's Field Examiner that they had no desire. to have theirgroup's name appear on the ballot in an election, the respondent stillrefused to enter into the usual form of consent election agreement, anddeclined even to state in writing that it would comply with its statu-tory duty to recognize the Union as sole and exclusive bargaining agentif it represented a majority of the employees, to bargain with it in goodfaith, and to reduce to writing any agreement reached as the result ofsuch collective bargaining.When it did meet and confer with the rep-resentatives of the Union, the respondent was dilatory and evasive insetting the dates for such meetings and in considering the provisionsof the proposed contract submitted by the Union, failing to commititself in any way with respect to any provisions of the contract.There is no innocent explanation for the respondent's gratuitous in-jection of the independent group as a factor in the negotiations withthe Union and in the proposed consent election, or for the repondent'sunwillingness to undertake in writing to comply with its statutory dutyto bargain collectively either by signing a consent election agreementor by responding favorably to the inquiry from the Board's FieldExaminer.The first was an attempt by the respondent to use an ap-parently dormant labor organization as a screen against the Union'sattempts to negotiate a contract; the second demonstrated an aversion 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDto collective bargaining deep enough to deter the respondent from un-equivocally stating its intention to comply with the statutory dutywhich the respondent now so earnestly contends it has fully discharged.At the hearing, the respondent attempted to explain and justifyits dilatory and evasive conduct in the negotiations by testimony thatits officers and executives were extremely busy during December 1940and the early, part of January 1941 because of extra duties connectedwith the year-end, the pressure of government defense contracts,construction of a new plant, and other business matters.We are notconvinced by this testimony.As we have pointed out above, the con-siderable increase in employee grievances in the fall of 1940 empha-sized the' importance of effective employee representation and ofexpeditious and bona fide collective bargaining to the efficient anduninterrupted performance ' of the respondent's defense contracts.Nevertheless, on December 21, after having had the Union's proposedcontract for 5 days, the respondent's representatives' were able only tolisten to a reading of it.On January 10, the respondent's representa-tives discussed certain provisions of the contract, but made no definiteproposals or commitments and insisted upon an additional delay of2 weeks before engaging in further discussion.Phillips, although hewas admittedly cognizant of the dissatisfaction among the respond-ent's employees, refused to meet "at night or on Saturdays in order toexpedite the negotiations.We ' do not believe that the multiplicityof year-end duties and the added burden of defense contracts were thereason, for the, respondent's dilatory and evasive treatment of theUnion's attempts,to bargain, or that they justified the respondent'sfailure: to find time to bargain with the Union with reasonable expedi-tion.Such delay and evasion are not the hallmarks of bona -fidecollective' bargaining.We find 'that' on December 16, 1940, at all times thereafter, 'andspecifically on December 21, 1940, and on January 10, January 13, andJanuary 23, 1941, the respondent refused to bargain collectively withtheUnion as the exclusive representative of its employees in anappropriate unit, and that it thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV.THE EFFEIJP OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate and substantialrelation to trade, traffic and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the 'free flow of commerce. LEBANON STEEL FOUNDRY1V.THE REMEDY255Having found that the respondent leas engaged in unfair laborpractices,we shall order it to cease anal,desist tlirefrom and to takecertain affirmative action designed to effectuate the policies of the Act.We have found that the respondent refused to bargain collectivelywith the Union as exclusive representative'of'the respondent's em-ployees in an appropriate unit.We shall therefore order the respond-ent, upon request,to bargain collectively with the Union as suchrepresentativewithrespect to rates of pay,wages, hours of 'employ-ment, and other conditions of employment,and, if an understandingis reached on any such matters, to embody such understanding in asigned, written agreement with the Union if requested to do so by theUnion.Upon the basis of the above findings of fact and upon the entire.record in the case, the Board makes the following :CONCLUSIONS OF LAW1.SteelWorkers Organizing Committee, affiliated with the C. I. 0.,is a labor organization, within the meaning of Section 2 (5) of theAct.2.All production and maintenance employees in the respondent'splant, including the shipping department and truck drivers, butexcluding supervisory employees, office and clerical employees, andlaboratory assistants, at all times material herein constituted, andthey now constitute, a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.3.SteelWorkers Organizing Committee, affiliated with the C. I. 0.,was on December 16, 1940, and at all material times thereafter theexclusive representative for the purposes of collective bargaining ofall the employees in the appropriate unit, within the meaning ofSection 9 (a) of the Act.4.By refusing on December 16, 1940, and at all time thereafter,to bargain collectively with SteelWorkers Organizing Committee,affiliated with the C. I. 0., as the exclusive representative of all theemployees in the appropriate unit, the respondent has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8 (5) of the Act.5.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the At.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that LebanonSteel Foundry, Lebanon, Pennsylvania, and its officers, agents, suc-cessors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Steel Workers Organ-izing Committee, affiliated with the C. I. 0., as the exclusive repre-sentative of all production and maintenance employees in the respond-ent's plant, including the shipping department and truck drivers,but excluding supervisory employees, office and clerical employees,and laboratory assistants;(b)Engaging in any like or related acts or conduct interferingwith, restraining, or coercing its employees in the exercise of therights to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Steel Workers Organ-ing Committee, affiliated with the C. I. 0., as the exclusive represen-tative of all production and maintenance employees in the respondent'splant, including the shipping department and truck drivers, but ex-cluding supervisory employees, office and clerical employees, andlaboratory assistants, with respect to rates of pay, wages, hours ofemployment, and other conditions of employment, and, if an under-standing is reached on any such matters, embody such understandingin a signed, written agreement with the Union if requested to do so bythe Union;(b) Post immediately in conspicuous places throughout its plant atLebanon, Pennsylvania, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its employ-ees stating: (1) that the respondent will not engage in the conductfrom which it is ordered to cease and desist in paragraph 1 (a)and (b) of this Order; and (2) that the respondent will take theaffirmative action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps havebeen taken to comply therewith.